Weaver, J.
(dissenting). — 1.‘ The statement in the foregoing opinion the “finding as to the result and this alone” is the sole requirement of the statute, while correct in a certain sense, has the effect as there used to unduly narrow the expressed legislative intent. What the statute requires is that a record shall be made of the board’s “finding as to the result ... in the various towns and townships” of the county. This I interpret as meaning that the record shall show, not merely the broad conclusion stated in general terms that the petition is or is not subscribed by a “majority of the voters of' every town and township in Woodbury County,” with certain exceptions, but a record showing, as to each and every town and township, the number of voters disclosed by the poll lists of the last general election, and the number of such voters whose names appear on the petition of consent. Without such record, the right of appeal which the statute preserves to every citizen of the county would be greatly hampered. It leaves every essential fact veiled in impenetrable ob*616scurity. Tbe simple statement that the petition was signed by a majority of the listed voters in all the towns and townships of the county is not a statement of the results of the canvass, but is rather a statement of the conclusions of mixed law and fact which the board has drawn from the result of its canvass — a result of which no record has been made. If this board was canvassing the votes upon the election of the county treasurer or other officer a mere record that a certain candidate received a majority of the votes without any statement or showing of the number of votes cast and for whom cast would not be tolerated, and I am unable to see why any less specific record should be approved in the case at bar.
II. Concerning the other question treated in the opinion, I am inclined to the view that the statutory provision that no more than one statement of consent shall be canvassed by the board “in any one year” was intended to insure an interim or period ofi repose of at least one year between the. presentation and canvass of successive petitions. If this be the intent, then the construction adopted by the majority, that the phrase “in any one year” is meant' the calendar year from January 1st to December 31st, inclusive, serves or may serve to defeat it, and, although the board has canvassed and found insufficient a petition of consent at its November term, it may proceed to canvass another at its next meeting in January following. I think it was the purpose of the Legislature to avoid such results, and that at least twelve months should intervene after one canvass is made before another is undertaken.
In my judgment the decree appealed from ought to be reversed.
Deemer, C. J., concurs in the foregoing dissent,